Exhibit 10.1
EXECUTION VERSION
 
SECOND AMENDMENT TO
CREDIT AGREEMENT
dated as of
September 30, 2009
among
PETROQUEST ENERGY, INC.,
as Parent,
PETROQUEST ENERGY, L.L.C.,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
The Lenders Party Hereto
 
CALYON NEW YORK BRANCH,
as Syndication Agent,
and
BANK OF AMERICA, N.A.,
as Documentation Agent
 
J.P. MORGAN SECURITIES INC. and CALYON NEW YORK BRANCH
Co-Lead Arrangers
 

 

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) dated as of
September 30, 2009, is among PETROQUEST ENERGY, INC., a Delaware corporation, as
the Parent, PETROQUEST ENERGY, L.L.C., a Louisiana limited liability company, as
the Borrower, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CALYON NEW
YORK BRANCH, as Syndication Agent, and BANK OF AMERICA, N.A., as Documentation
Agent, and the Lenders party hereto.
R E C I T A L S
A. The Parent, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of October 2, 2008, as amended
by that certain First Amendment to Credit Agreement dated as of March 24, 2009
(as amended, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans to and extensions of credit for the account of the Borrower.
B. The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement in order to clarify certain provisions
contained therein.
C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this Second Amendment
refer to articles and sections of the Credit Agreement.
Section 2. Amendments to Credit Agreement.
2.1 Amendments to Section 1.02.
(a) The definition of “Agreement” is hereby deleted and replaced in its entirety
to read as follows:
“Agreement” means this Credit Agreement, as amended by the First Amendment and
as further amended by the Second Amendment, as the same may from time to time be
amended, modified, supplemented or restated.
(b) The definition of “Second Amendment” is hereby added where alphabetically
appropriate to read as follows:
“Second Amendment” means the Second Amendment to Credit Agreement dated as of
September 30, 2009 among the Parent, the Borrower, the Administrative Agent, the
Syndication Agent, the Documentation Agent and the Lenders party thereto.

 

 



--------------------------------------------------------------------------------



 



2.2 Amendment to Article VIII. Article VIII is hereby amended by deleting
Section 8.18 in its entirety.
2.3 Amendment to Section 9.12(d). Section 9.12(d) is hereby amended in its
entirety to read as follows:
(d) the sale or other disposition (including Casualty Events) of any Oil and Gas
Property or any interest therein or any of its Subsidiaries (other than the
Borrower) owning Oil and Gas Properties; provided that with respect to this
clause (d), (1) the consideration received in respect of such sale or other
disposition (including without limitation, asset exchanges under Section 1031 of
the Code) shall be equal to or greater than the fair market value of the Oil and
Gas Property, interest therein or Subsidiary subject of such sale or other
disposition (as reasonably determined by its board of directors and, if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of its Responsible Officer certifying to that effect), (2) if such sale or other
disposition of Oil and Gas Property or Subsidiary owning Oil and Gas Properties
under this clause (d) (together with any transfers or dispositions under clause
(b)) included in the most recently delivered Reserve Report during any period
between two successive Scheduled Redetermination Dates has a fair market value
in excess of five percent (5%) of the Borrowing Base as then in effect (as
determined by the Administrative Agent), individually or in the aggregate, the
Borrowing Base shall be reduced, effective immediately upon such sale or
disposition, by an amount equal to the value, if any, attributed to such
Property in the Borrowing Base based on the most recently delivered Reserve
Report and (3) if any such sale or other disposition is of a Subsidiary owning
Oil and Gas Properties, such sale or other disposition shall include all the
Equity Interests of such Subsidiary; and
2.4 Redetermination of Borrowing Base. For the period from and including
October 1, 2009 to but excluding the next Redetermination Date, the amount of
the Borrowing Base shall be $100,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 8.13(c), Section 8.16 and Section 9.12(d).
Section 3. Conditions Precedent. This Second Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement):
3.1 The Administrative Agent shall have received from the Required Lenders, the
Borrower and each Guarantor, counterparts (in such number as may be requested by
the Administrative Agent) of this Second Amendment signed on behalf of such
Persons.
3.2 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
3.3 No Default or Event of Default shall have occurred and be continuing, after
giving effect to the terms of this Second Amendment.

 

2



--------------------------------------------------------------------------------



 



The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 4. Miscellaneous.
4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.
4.2 Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby (a) ratifies and affirms its respective
obligations under, and acknowledges, renews and extends its respective continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein and
(b) represents and warrants to the Lenders that, as of the date hereof, after
giving effect to the terms of this Second Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default has occurred and is continuing and
(iii) no Material Adverse Effect shall have occurred.
4.3 Loan Document. This Second Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
4.4 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
4.5 NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

3



--------------------------------------------------------------------------------



 



4.6 GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
4.7 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Second Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
4.8 Severability. Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
4.9 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and its respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

         
BORROWER:
  PETROQUEST ENERGY, L.L.C.    
 
       
 
  /s/ W. Todd Zehnder
 
W. Todd Zehnder    
 
  Executive Vice President, Chief Financial Officer and Treasurer    
 
       
PARENT:
  PETROQUEST ENERGY, INC.    
 
       
 
  /s/ W. Todd Zehnder
 
W. Todd Zehnder    
 
  Executive Vice President, Chief Financial Officer and Treasurer    
 
       
GUARANTOR:
  TDC ENERGY, LLC    
 
       
 
  /s/ W. Todd Zehnder
 
W. Todd Zehnder    
 
  Executive Vice President, Chief Financial Officer and Treasurer    

[Signature Page to Second Amendment]

 





--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE AGENT:
  JPMORGAN CHASE BANK, N.A.     AND LENDER   individually, as a Lender, as
Administrative Agent
and as Issuing Bank
 
           
 
  By:   /s/ Jo Linda Papadakis
 
Name: Jo Linda Papadakis    
 
      Title:   Vice President    

[Signature Page to Second Amendment]

 





--------------------------------------------------------------------------------



 



              SYNDICATION AGENT:   CALYON NEW YORK BRANCH
AND LENDER
           
 
           
 
  By:   /s/ Page Dillehunt
 
Name: Page Dillehunt    
 
      Title:   Managing Director    
 
           
 
  By:   /s/ Michael Willis
 
Name: Michael Willis    
 
      Title:   Managing Director    

[Signature Page to Second Amendment]

 





--------------------------------------------------------------------------------



 



              DOCUMENTATION AGENT:   BANK OF AMERICA, N.A.
AND LENDER
           
 
           
 
  By:   /s/ Sandra M. Serie
 
Name: Sandra M. Serie    
 
      Title:   Vice President    

[Signature Page to Second Amendment]

 





--------------------------------------------------------------------------------



 



              LENDER:   WELLS FARGO BANK, N.A.
 
           
 
  By:   /s/ Douglas L. McDowell
 
Name: Douglas L. McDowell    
 
      Title:   Vice President, Senior Portfolio Manager    

[Signature Page to Second Amendment]

 





--------------------------------------------------------------------------------



 



              LENDER:   WHITNEY NATIONAL BANK
 
           
 
  By:   /s/ William Jochetz
 
Name: William Jochetz    
 
      Title:    Officer    

[Signature Page to Second Amendment]

 

